08/29/2019
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs July 24, 2019

        STATE OF TENNESSEE v. WILLIAM ROBERT GOODWIN

                 Appeal from the Criminal Court for Knox County
       Nos. 106968, 106969, 106970, 107087, 107310, 107311, 107775, 107776
                              Bobby R. McGee, Judge
                      ___________________________________

                           No. E2018-01683-CCA-R3-CD
                       ___________________________________

The Defendant-Appellant, William Robert Goodwin, appeals from the order of the Knox
County Criminal Court revoking his probation and ordering him to serve the balance of
his sentence in confinement. In this appeal, the Defendant concedes that he violated his
probation; however, he contends the trial court abused its discretion in ordering
confinement because his probation violations were minor, he had established a stable life
and work history, and he had compelling family reasons to remain on probation. Upon
our review, we affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which ROBERT L.
HOLLOWAY, JR., and TIMOTHY L. EASTER, JJ., joined.

Mark E. Stephens, District Public Defender; and Jonathan Harwell, Assistant Public
Defender, for the Defendant-Appellant, William Robert Goodwin.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Senior Assistant
Attorney General; Charme P. Allen, District Attorney General; and TaKisha Fitzgerald,
Assistant District Attorney General, for the Appellee, State of Tennessee.

                                       OPINION

        On March 29, 2017, the Defendant entered guilty pleas to burglary, five counts of
theft, violation of driver’s license law, attempted theft, and criminal trespass, for which
he received an effective sentence of six years. On August 9, 2017, following a
sentencing hearing, the trial court placed the Defendant on enhanced probation for four
years, which was conditioned upon the Defendant’s enrollment in a rehabilitation
residential treatment program (halfway house). The record shows that on October 4,
2017, a probation violation warrant was filed, alleging that the Defendant had tested
positive for tetrahydrocannabinol (THC) and that he was discharged from the halfway
house on October 3, 2017, for non-compliance. On October 17, 2017, the Defendant
agreed to the probation violation. On November 7, 2017, he was released from jail on his
own recognizance and accepted back into the halfway house. On December 12, 2017, an
amended probation violation warrant was issued, alleging that the Defendant
subsequently failed to notify his probation officer before changing his residence, that his
whereabouts were unknown from December 9 to December 10, 2017, that the Defendant
had been drinking alcohol on December 9, 2017, and that he was discharged a second
time from the halfway house. On March 15, 2018, the Defendant “submitted” to the
violation of probation warrant. The trial court then referred the Defendant to the
Community Alternatives to Prison Program (CAPP) and the Day Reporting Center
(DRC) for recommendations for treatment.

       On May 11, 2018, the trial court conducted a probation violation hearing. At the
top of the hearing, the State explained that the Defendant had agreed to the violations of
probation in the amended warrant and that the parties were present to determine the
Defendant’s sentence. The State offered into evidence reports from CAPP and DRC,
both of which recommended that the Defendant be ordered to serve his sentence in
confinement because he was not an appropriate candidate for treatment. In support of its
position, the State explained as follows:

              The State would point out that in this case [the Defendant] was on
       parole when he picked up these charges that he pled guilty to. He
       completed his TDOC sentence. He came out from TDOC and resolved
       these cases in May 2017. His parole ended I believe in June. He applied
       for Enhanced. Enhanced Probation agreed to take him [,] but they wanted
       him to go through in-patient treatment at Jellinek. He went through that.
       He was released to Enhanced in August. And the file reflects that his
       probation-he violated his probation in October by having a positive
       marijuana screen [,] and he was taken back into-he was living at the
       halfway house. He was taken back into custody, given another chance.
       Had to sit for a little while. He goes back to the halfway house [,] and then
       he has a positive screen again, this time for alcohol in December. A
       violation of probation was issued, and he did not show up for probation, did
       not turn himself in. The warrant gets served on him and he came into
       custody. He submitted to the VOP.

       In response, defense counsel clarified that the State misunderstood the violation of
probation to which the Defendant had agreed. Defense counsel explained that the
Defendant conceded to failing to report as directed by his probation officer; however, he
                                           -2-
denied that he was intoxicated on December 10, 2017, as stated in the amended violation
warrant. Although a staff member at the halfway house reported that the Defendant was
intoxicated, the Defendant was not given a urine test at that time to confirm his condition.
Defense counsel said that the Defendant “voluntarily and on his own submitted himself to
a drug screen company that has as a part of it an 80 hour look back for a metabolite of
ethanol. The results of those tests were all negative for all substances, including
alcohol.” Defense counsel stated that the Defendant did not immediately turn himself in
on the amended violation of probation warrant because he was “compelled to remain out
so that he could be with his child over the holidays.” Rather than a sentence of
confinement, defense counsel argued for probation because the Defendant maintained a
stable job and worked to regain parental rights of his daughter.

       The Defendant’s probation officer, Natasha Davis, testified that she had
supervised the Defendant since August 2017. In October 2017, she filed a violation of
probation report because the Defendant tested positive for marijuana use. The Defendant
turned himself in on the violation of probation warrant, served time in prison, and was
released back to the halfway house in November 2017. Officer Davis testified that the
Defendant reported to her one time upon his release, and he committed another violation
of probation in December 2017. Although the Defendant did not turn himself in, he
contacted Officer Davis several times via text message before coming into custody on
February 23, 2018. Officer Davis testified that she did not believe that the Defendant
was an appropriate candidate for probation. She agreed that she was not present at the
halfway house on the day that the Defendant was discharged and that she was not aware
of which staff member reported the violation. Even though the Defendant reported to her
more than once during his supervision, Officer Davis explained that, per the Public
Safety Act, a discharge from the halfway house resulted in a violation of probation.

       Another probation officer, Lisa Mooneyham, testified that she worked with
Officer Davis and that she spoke to the director of the halfway house on the night that the
Defendant was discharged in December 2017. Officer Mooneyham testified that the
director told her that the Defendant was discharged because he came in late, “appeared to
be drinking,” and was arguing with his daughter. Officer Mooneyham also testified that
the Defendant left the county without her permission in violation of his probation.
Officer Mooneyham confirmed that the director of the halfway house did not personally
observe the Defendant on the night that he was discharged. Rather, the house manager
reported the incident to the director. Officer Mooneyham also explained that the
Defendant left the county while on probation to attend a child support court date in
Chattanooga. Although the Defendant received permission from the halfway house to
leave the county, he did not get permission from Officer Mooneyham. Officer
Mooneyham had “bent over backward to work with” the Defendant, and she no longer

                                           -3-
wanted to supervise him because “he just makes decisions without consulting us and
they’re bad decisions each time, but he makes that decision to do that.”

       Portions of the report from CAPP were read into evidence by a representative,
who testified that the Defendant was not appropriate for the program. The relevant
portion of the report provided as follows:

      [The Defendant] is not appropriate for placement on CAPP-on the CAPP
      program. CAPP is concerned that his past criminal history demonstrated an
      inability on his part to be successful in prior placements, including
      probation and parole. He’s a multi county and multi state offender. He has
      continued his drug use even after treatment at both Steps in 2013 and
      Jellinek 2017. His criminal history also shows a past possession of
      weapons with intent to go armed 1997 conviction and domestic battery
      conviction resulting in a protective order against him in 2008. CAPP
      believes [the Defendant] has exhausted all available treatment options.

       The Defendant testified that he was a flooring installer, a drug addict, and was
under the influence of drugs when he committed the offenses. He explained that his
daughter was born fourteen days prior to his July 2015 arrest and that, upon his release
from prison, she was in state custody. He detailed his efforts to regain custody of his
daughter, and a letter from an attorney memorializing the same was admitted into
evidence. The Defendant also admitted to violating probation by using marijuana in
October 2017, for which he served approximately 30 days in jail. The Defendant then
explained the circumstances of the December 2017 discharge from the halfway house.
He said that he had gone to dinner with his older daughter that night, and, once they
returned to the halfway house, they got into an argument about personal issues. The
house manager, Jason Leach, mistakenly thought that the Defendant was intoxicated, but
the Defendant testified that he had not had anything to drink that night. The Defendant
asked the house manager to breathalyze him, but he refused. The Defendant agreed that
he was discharged from the halfway house that evening and that he stayed with his
daughter that night.

       The Defendant testified that he called his probation officer the following morning
and became aware that a probation violation had been filed against him. Three days later,
on December 13, 2017, the Defendant went to a drug lab to have drug tests done. The
Defendant said the result of the 80-hour lookback test for the presence of ethyl alcohol
was negative. A copy of the test results was admitted into evidence over the State’s
objection. The test results showed that the Defendant was negative for both alcohol and
drugs. The Defendant acknowledged nevertheless that he did not turn himself in to
authorities until February 2018. He explained that his attorney was unsuccessful at
                                          -4-
“working something out” and that he wanted to spend the holidays with his daughters.
The Defendant agreed that he had a “horrible record,” but he insisted that he was going to
“stay clean” for his daughters. On cross-examination, the State questioned the Defendant
about his children, prior charges, and the circumstances leading up to the charges filed in
the instant case. The Defendant testified that the reason he used marijuana in October
was because he found out that his “wife was pregnant by another man, and [he] had a
relapse.”

        Although the trial court determined that the Defendant had indeed violated his
probation, the trial court was concerned with the lack of direct proof supporting the
Defendant’s December 10, 2017 discharge from the halfway house. Before imposing
sentence, the trial court set the matter for another hearing for the State to offer testimony
from the house manager of the halfway house. On June 22, 2018, Jason Leach, the house
manager of the halfway house at the time the Defendant was discharged, testified that on
December 10, 2017, he was on duty when he observed the Defendant’s daughter trying to
help the Defendant inside. The house manager described the Defendant’s appearance as,
“Not good. Just inebriated.” He stated that the Defendant’s daughter had to help the
Defendant through the door, that the Defendant could not stand up on his own, and that
the Defendant smelled of alcohol. The house manager told the Defendant’s daughter that
she could not be there because she was female and that the Defendant could not be there
in his condition. The Defendant’s daughter and her boyfriend then helped the Defendant
out of the house and back to her car. The house manager called the assistant director of
the halfway house and advised him of the Defendant’s circumstances. The house
manager did not administer a breathalyzer or a urine test to the Defendant because the
Defendant “couldn’t function,” and “it was obvious--very obvious that he was
intoxicated.”

        At the final setting, on August 2, 2018, the parties argued their respective positions
to the trial court. The Defendant also admitted into evidence several exhibits including a
photograph of him and his three-year-old daughter, a copy of a juvenile court docket
setting for a child custody matter, a letter from a child custody official establishing her
willingness to work with the Defendant along with the termination of parental rights
procedures, copies of paychecks establishing the Defendant’s work history during the
non-reporting period; a May 24, 2018 letter from a drug recovery specialist noting that
the Defendant needed to be in a halfway house and complete treatment, and a July 3 letter
from the Steps Program noting that a bed was available and agreeing to accept the
Defendant into their program immediately.

       By written order on September 13, 2018, the trial court denied the Defendant’s
request for further alternative sentencing and ordered him to serve the balance of his
sentence in confinement. It is from this order that the Defendant now appeals.
                                            -5-
                                       ANALYSIS

       On appeal, the Defendant contends that the trial court erred in ordering
confinement because his violations were minor, he had established a stable life and was
working productively, and he gave compelling family reasons for remaining on
probation. Given the trial court’s failure to acknowledge any of the evidence put forth in
support of alternative sentencing, the Defendant argues that the trial court did not
recognize that “the determination of the proper consequence of a probation violation
embodies a separate exercise of discretion.” State v. Patsy McCoy, No. M2011-00006-
CCA-R3-CD, 2011 WL 6916227, at *3 (Tenn. Crim. App. Dec. 28, 2011) (citing State v.
Hunter, 1 S.W.3d 643, 647 (Tenn. 1999) and State v. Reams, 265 S.W.3d 423, 430
(Tenn. Crim. App. 2007)). In any event, the Defendant insists that the record supports
imposition of an alternative sentence and that the trial court’s order of confinement was
arbitrary and unreasonable. The State contends that the trial court’s order of confinement
was proper.

       In resolving the question before us, we are bound by the following well-
established law. When a trial court finds by a preponderance of the evidence that the
defendant has violated the conditions of probation, the trial court may revoke the
probation and order the defendant to serve the judgment as originally entered. Tenn.
Code Ann. § 40-35-311(e)(1)(A). Moreover, once the trial court decides to revoke a
defendant’s probation, it retains discretionary authority to (1) order confinement; (2)
order the sentence into execution as initially entered; (3) return the defendant to probation
on modified conditions as necessary; or (4) extend the probationary period by up to two
years. Hunter, 1 S.W.3d at 646-47; State v. Larry Lee Robertson, No. M2012-02128-
CCA-R3-CD, 2013 WL 1136588, at *2 (Tenn. Crim. App. Mar. 19, 2013); State v.
Christopher Burress, No. E2012-00861-CCA-R3-CD, 2013 WL 1097809, at *6 (Tenn.
Crim. App. Mar. 18, 2013); see also Tenn. Code Ann. §§ 40-35-308, -310, -311 (2012).
There is no requirement that the trial court consider other sentencing options when
revoking a defendant’s probation. State v. George Vincent Ware, No. E2010-00141-
CCA-R3-CD, 2010 WL 3448057, at *3 (Tenn. Crim. App. Sept. 1, 2010). The judgment
of the trial court will not be disturbed on appeal unless it appears that there has been an
abuse of discretion so that the record contains no substantial evidence to support the
conclusion of the trial judge. State v. Leach, 914 S.W.2d 104, 106-07 (Tenn. Crim. App.
1995). A trial court abuses its discretion when it applies incorrect legal standards,
reaches an illogical conclusion, bases its ruling on a clearly erroneous assessment of the
proof, or applies reasoning that causes an injustice to the complaining party. State v.
Phelps, 329 S.W.3d 436, 443 (Tenn. 2010); State v. Jordan, 325 S.W.3d 1, 38-40 (Tenn.
2010).



                                            -6-
       The Defendant is aggrieved in large part because he believes the trial court failed
to evaluate the entire set of facts presented in this case. Our review of the record,
however, shows that the trial court was not unsympathetic to the Defendant’s
circumstances as a reforming drug addict. Shortly after being placed on enhanced
probation, the Defendant violated his probation for drug use and was discharged from the
halfway house. Although he served 30 days in jail, he was given another opportunity to
serve his sentence on enhanced probation. Almost a month after he was released, the
Defendant was discharged again from the halfway house based on his alcohol use. The
Defendant was arrested, submitted to the technical violations, and a hearing was held to
determine his sentence. At the hearing, CAPP, DRC, and his supervisory probation
officer recommended that the Defendant be ordered to complete his sentence in
confinement. Rather than hastily ordering confinement based upon this and other
technical violations to which the Defendant had agreed, the trial court was concerned
with the degree of proof supporting the Defendant’s second discharge from the halfway
house and reset the matter. Between hearing dates, the trial court also encouraged the
parties to seek out recommendations from other treatment providers who were willing to
accept the Defendant. The house manager eventually testified that on the night of the
second discharge, the Defendant was so intoxicated he was unable to stand. Although the
Defendant contested this aspect of the probation violation with an independent lab test,
the testimony of the house manager was accredited by the trial court. State v. Mitchell,
810 S.W.2d 733, 735 (Tenn. Crim. App. 1991) (the trial court determines the credibility
of the witnesses in a probation revocation hearing). The trial court further determined
that the Defendant’s “argument that he deserves another placement on alternative
sentencing because of a false report that he was intoxicated [was] not supported by the
evidence.”

        We recognize, as noted by the Defendant, that in its order the trial court did not
reference any of the evidence supporting the Defendant’s efforts to be a father and regain
custody of his daughter or his attempt to become a productive citizen in the community.
We further agree with the fact that, by the time of the sentencing hearing, the Defendant
had served a significant amount of jail-time relative to the type of violation that had
occurred. However, we are simply unable to conclude that the trial court’s failure to
explicitly acknowledge these factors amounts to an abuse of discretion. Ordering the
Defendant to serve his sentences in confinement was clearly one of the options available
to the trial court upon finding that a violation occurred, McCoy, 2011 WL 6916227, at
*3, and the record fully supports the trial court’s order of confinement. See State v. Juan
Manuel Coronado, II, No. E2010-01058-CCA-R3-CD, 2011 WL 704543, at *3 (Tenn.
Crim. App. Mar. 1, 2011) (cautioning that an accused, already on probation, is not
entitled to a second grant of probation or another form of alternative sentencing).
Accordingly, the Defendant is not entitled to relief.

                                           -7-
                             CONCLUSION

Based upon the above authority, the judgment of the trial court is affirmed.



                                      ____________________________________
                                      CAMILLE R. MCMULLEN, JUDGE




                                    -8-